DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/09/21 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a database management system ("DBMS") receiving a first SQL statement that specifies a change operation to a first column of a first table in a database managed by said DBMS, wherein said first SQL statement is a DML statement, wherein said change operation specifies a new value for said first column; in response to receiving said first SQL statement, said DBMS compiling said first SQL statement, wherein compiling said first SQL statement includes: determining that said first SQL statement satisfies first criteria, wherein said first criteria includes: said first column is not defined by a database dictionary for said 
The limitations of … compiling said first SQL statement, wherein compiling said first SQL statement includes: determining that said first SQL statement satisfies first criteria, wherein said first criteria includes: said first column is not defined by a database dictionary for said first table, said first table is defined as being enabled for dynamic schema columns; in response to determining that said first SQL statement satisfies first criteria, rewriting said first SQL statement to cause said change operation to said first column by at least adding said first column to said first table, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them using generic computer components. That is, other than reciting “said DBMS” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “said DBMS” language, “compiling” and “determining” in the context of this claim encompasses the user observing columns of data, such as those referenced within a parameter of an observed SQL statement, within a data table and mentally evaluating if any of them are defined within a database dictionary. The user could further make a mental judgement that the table is enabled for dynamic schema columns upon 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a database management system ("DBMS") receiving a first SQL statement that specifies a change operation to a first column of a first table in a database managed by said DBMS, wherein said first SQL statement is a DML statement, wherein said change operation specifies a new value for said first column; in response to receiving said first SQL statement, said DBMS …; after compiling said first SQL statement, executing said first SQL statement thereby causing said change operation to be performed to said first column. The DBMS, database managed by said DBMS, one or more processors, and one or more non-transitory computer-readable media are recited at a high-level of generality (i.e., as a generic computer devices performing generic computer functions involved in executing database statements). The additional elements of …receiving a first SQL statement that specifies a change operation to a first column of a first table in a database 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of …receiving a first SQL statement that specifies a change operation to a first column of a first table in a database managed by said DBMS, wherein said first SQL statement is a DML statement, wherein said change operation specifies a new value for said first column; in response to receiving said first SQL statement…; in response to receiving said first SQL statement, …; after compiling said first SQL statement, executing said first SQL statement thereby causing said change operation to be performed to said first column…, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely 
Independent claim 11 recites a database management system ("DBMS") receiving a first SQL statement that specifies a change operation to a first column of a first table in a database managed by said DBMS; in response to receiving said first SQL statement, said DBMS compiling said first SQL statement, wherein compiling said first SQL statement includes: determining that said first SQL statement satisfies first criteria, wherein said first criteria includes: said first column is undefined for said first table, said first table is defined as being enabled for dynamic schema columns; in response to determining that first SQL statement satisfies first criteria, rewriting said first SQL statement to cause said change operation to said first column; after compiling said first SQL statement, executing said first SQL statement thereby causing said change operation to be performed to said first column.
The limitations of … compiling said first SQL statement, wherein compiling said first SQL statement includes: determining that said first SQL statement satisfies first criteria, wherein said first criteria includes: said first column is undefined for said first table, said first table is defined as being enabled for 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a database management system ("DBMS") receiving a first SQL statement that specifies a change 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of …receiving a first SQL statement that specifies a change operation to a first column of a first table…; in response to receiving said first SQL statement, …; after compiling said first SQL statement, executing said first SQL statement thereby causing said change operation to be performed to said first column…, which are mere data gathering steps, represent well-understood, 
Claims 2-10, 12-20 depend on claims 1, 11 and include all the limitations of claims 1, 11. Therefore, claims 2-10, 12-20 recite the same abstract idea of compiling a database statement based on the underlying data practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 2-4, 6, 12-14, 16 similarly recite additional limitations that pertain to different types of change operation statements, rewriting an SQL statement to add a key-value pair that is stored within a JSON object or markup language element, and rewriting an SQL statement that projects columns upon making similar mental determinations and judgments as identified in the independent claims. The judicial exception is not integrated into a practical application. The additional element represents further mental process steps of rewriting an SQL statement, such as one that involves adding a key-value pair or projects 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception and further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 2-4, 6, 12-14, 16 are not patent eligible.
Claims 5, 7-10, 15, 17-20 similarly recite additional limitations that pertain to creating columns, projecting (storing/copying) columns, receiving and storing copies of columns, creating dynamic columns, and updating a data guide. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, these additional elements represent well-understood, routine, conventional activity previously 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hongell (US 2007/0203941) in view of Manikutty (US 2004/0220912) and further in view of Fernando (US 2020/0218702).
Regarding claim 1, Hongell discloses:
A method, comprising: a database management system ("DBMS") receiving a first SQL statement that specifies a … operation to a first column of a first table in a database managed by said DBMS at least by The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204.” [0017] “Assume that the employee class contains two static properties, P1 and P2, which are respectively mapped to column 1 (C1) and column 2 (C2) of the database 108 of a table structure in the database 108. Assume that the employee class also contains three dynamic properties, A1, A2, and A3. A1 is mapped to column 3 (C3), and A2 is mapped to column 4 (C4)”) and the query service 110, as shown in Fig. 1, is the DBMS while the first column of a first table in a database is the dynamic property, such as A1, mapped to a column, such as column 3, within a table structure in database 108;
in response to receiving said first SQL statement, said DBMS compiling said first SQL statement, wherein compiling said first SQL statement includes: determining that said first SQL statement satisfied first criteria, wherein said first criteria includes: said first table is defined as being enabled for dynamic schema columns at least by ([0004] “Dynamic properties on the contrary are not defined in the class definition. Dynamic properties are typically used for customizing an application without changing the class definition…As with static properties, the dynamic properties may each be mapped to a table column in the database 108. Alternatively, one or more of the dynamic properties may be unmapped, and instead are stored in an overflow column.” [0015] “FIG. 2 is a flowchart illustrating a method for an object query on The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204.”) and the query service (DBMS) determines that at least part of the query pertains to at least one mapped dynamic property (said first column is undefined for said first table), such as dynamic property A1, which is mapped to column 1 (C1) of the table structure (first column for first table) in database 108, as aformentioned;
in response to determining that first SQL statement satisfies first criteria, rewriting said first SQL statement to cause said … operation to said first column… at least by ([0015] “The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204. The mapping data for the at least one mapped dynamic property is then obtained, via step 206. This mapping data is used to translate the query to run against the database 108, via step 208.” [0019] “Since the query refers to A1, the query service 110 determines that the query pertains to at least one mapped dynamic property, via step 204. Using the metadata: create object_view view1 signature(int P1,int P2,double A1,double A2) as select q1.C1,q1.C2,q1.C3,q1.C4 from eTable q1” [0020] “the query service 110 obtains the mapping data for A1, i.e., that A1 is mapped to C3, via step 206. The query service 110 then translates the query so that the part pertaining to A1 is run against column C3 of the database 108, via step 208. In one implementation, the translation is performed by replacing the cast statement for A1 with column C3 of the database.”) and the 
after compiling said first SQL statement, executing said first SQL statement thereby causing said … operation to be performed to said first column at least by ([0022] “This query is then executed. Since the translated query now refers to a column in the table, the query may be run against the table's class definition, and no methods are run on the instances of the objects. The make_object function which constructs object references is done by the query service 110.”).
Hongell fails to disclose “…a change operation; wherein said first SQL statement is a DML statement, wherein said change operation specifies a new value for said first column; …said change operation; said first column is not defined by a database dictionary for said first table; in response to determining that said first SQL statement satisfies first criteria, rewriting said first SQL statement to cause said change operation to said first column by at least adding said first column to said first table”
However, Manikutty teaches…a change operation; …said change operation at least by ([0150] “it is assumed that an SQL statement (S1) listed below is received by the database server 130. The SQL statement S1 includes the DML operation UPDATE to change the data stored in the database”);
wherein said first SQL statement is a DML statement, wherein said change operation specifies a new value for said first column at least by ([0150] “The SQL statement S1 includes the DML operation UPDATE to change the data 
in response to determining that said first SQL statement satisfies first criteria, rewriting said first SQL statement to cause said change operation to said first column by at least adding said first column to said first table at least by ([0161] “In step 716, the SQL statement is rewritten without the XML modification operator. In one embodiment of step 716, it is determined whether the construct being modified is a unique column. If so, the LHS of the SET clause is replaced with the unique column. For example, the LHS of S1, above, is replaced by the orderdate column in the LHS of S2”) and the satisfying of first criteria is the determination that the construct being modified is a unique column.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Manikutty into the teaching of Hongell because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Hongell to further include the rewriting of query statements as in Manikutty so that the queries reference SQL operations instead of XML operators in order to be compliant for an SQL/XML DBMS.
Hongell, Manikutty fail to disclose “said first column is not defined by a database dictionary for said first table”
Fernando teaches the above limitation at least by ([0055] “It should be understood that “table” and “object” may be used interchangeably herein. Each table generally contains one or more data categories logically arranged as columns or fields in a viewable schema. Each row or record of a table contains an instance of data for each category defined by the fields.” [0103] “If the user specifies the backdoor field in the query, the user may access fields that no longer exist in the current schema 316 of the object 314. In an example, the backdoor field is of a JSON field type.”) and the first column not defined by a database dictionary for said first table is the backdoor field which is a JSON field type that does not exist in the current schema of the object.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Fernando into the teaching of Hongell, Manikutty because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the columns not defined by database dictionaries as in Fernando so that the system can support less rigid dynamic fields and dynamic schemas.
As per claim 2, claim 1 is incorporated, Manikutty further discloses:
wherein said change operation is one of an INSERT, DELETE, and UPDATE at least by ([0150] “it is assumed that an SQL statement (S1) listed below is received by the database server 130. The SQL statement S1 includes the DML operation UPDATE to change the data stored in the database”).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hongell (US 2007/0203941) in view of Manikutty (US 2004/0220912) and Fernando (US 2020/0218702) and further in view of Liu (US 2011/0238709).
As per claim 3, claim 1 is incorporated, Hongell, Manikutty, Fernando fail to disclose “wherein rewriting said first SQL statement includes rewriting said first SQL statement to add a key-value pair to a second column that represents a column name and value of said first column”
However, Liu teaches the above limitation at least by ([0039] “if tenant 1 submits a data processing request for inserting a line of records after extending the “homeaddress” column in the original “employee” table, this request's SQL statement may look like Insert into employee (PersonID, EmployeeType, LastName, FirstName, homeaddress) values(1003, ‘Regular’, ‘Yang’, Matt', ‘Street 1, New York’). In step 304, a description file corresponding to this tenant is located according to the tenant's identity information, which is supposed to be tenant 1.xsd. It can be learned from content of tenant 1.xsd that the “homeaddress” table column is an extended column which is described from the X_COL extended field by the tenant 1.xsd description file. Hence, the above SQL statement of the tenant's request may be rewritten as Insert into employee (PersonID, EmployeeType, LastName, FirstName, X_COL) values(1003, ‘Regular’, ‘Yang’, ‘Matt’, XMLPARSE (document ‘<X_COL homeaddress=“Street 1, New York”/>’), and it is this new statement that will be used for performing data processing (i.e., step 306).”) and the original insert statement is rewritten by replacing the homeaddress parameter with X_COL and the value ‘Street 1, New 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Liu into the teaching of Hongell, Manikutty, Fernando because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the rewriting of statements in order to add key-value pairs to a column as in Liu so that the system is able to modify data within an extended column that would not otherwise be accessible without the parameter being passed as a function including the key-value pair.
As per claim 4, claim 3 is incorporated, Liu further discloses:
wherein: said key-value pair is stored within a Java Script Object Notation object, or said key-value pair is stored within an element that conforms to extensible Mark-up language at least by ([0022] “the extended field defined for the database table is a field of an extensible markup language (XML) type, and for this field of an XML type, a variety of description files may be used to verify the validity of XML data. According to another embodiment of the present invention, the extended field defined for the database table is a field of a Javascript object notation (hereinafter referred to as Json for short) type.”).
As per claim 5, claim 3 is incorporated, Liu further discloses:
wherein said second column is an invisible column created in response to said DBMS receiving a data definition language specifying to make said first table as a dynamic schema table at least by ([0020] “a request for extending a database table is received from a tenant. According to an embodiment of the present invention, the tenant's request for extending a database table may be an SQL statement like “ALTER TABLE employee ADD COLUMN homeaddress varchar(100).” In a multi-tenant system, it is possible that some tenants need to extend an original database table while others not, and tenants requesting extension may have varying requirements as to how many and which columns are extended.” [0023] Here, “homeaddress” indicates that the tenant wants to add a column named “homeaddress” to the table “employee,”” [0038]-[0039] describe that the extended column is not accessible (invisible) without first accessing a description file because the tenant is not aware of the extended columns in the backend) and the creating of the invisible column is the extending of a database table based on a received request from a tenant; the extended column is not accessible without accessing a description file (is invisible).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hongell (US 2007/0203941) in view of Manikutty (US 2004/0220912) and Fernando (US 2020/0218702) and Liu (US 2011/0238709) and further in view of Niu (US 2020/0301917).
As per claim 6, claim 3 is incorporated, Hongell further discloses:
further including: said database management system receiving a second SQL statement… at least by ([0013] “The method uses the stored mapping data on the dynamic properties to translate the part of the query pertaining to the mapped dynamic properties such that they are run against the database. In this manner, queries on mapped dynamic properties are performed through pushdown rather than in object space. This increases the efficiency of the queries.” [0015] “FIG. 2 is a flowchart illustrating a method for an object query on dynamic properties in accordance with one implementation. First, the query is obtained, via step 202. The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204.”) and the query service 110, as shown in Fig. 1, is the DBMS which receives multiple queries to be performed on mapped dynamic properties; that is, the second SQL statement is any of the other SQL statements other than the first one;
in response to receiving said second SQL statement, said DBMS compiling said second SQL statement, wherein compiling said second SQL statement includes: determining that said second SQL statement satisfies second criteria, wherein said second criteria includes: said first column is undefined for said first table, said first table is defined as being enabled for dynamic schema columns at least by ([0004] ” Dynamic properties on the contrary are not defined in the class definition. Dynamic properties are typically used for customizing an application without changing the class definition…As with static properties, the dynamic properties may each be mapped to a table column in the database 108. Alternatively, one or more of the dynamic properties may be unmapped, and instead are stored in an overflow column.” [0015] “FIG. 2 is a flowchart illustrating a method for an object query on dynamic properties in accordance with one implementation. First, the query is obtained, via step 202. The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204.” [0017] “Assume that the employee class contains two static properties, P1 and P2, which are respectively mapped to column 1 (C1) and column 2 (C2) of the database 108 of a table structure in the database 108. Assume that the employee class also contains three dynamic properties, A1, A2, and A3. A1 is mapped to column 3 (C3), and A2 is mapped to column 4 (C4). However, A3 is unmapped and thus is stored in the overflow column.”) and the query service (DBMS) determines that at least part of the query pertains to at least one mapped dynamic property (said first column is undefined for said first table), such as property 1 which is mapped to column 1 (C1) of the table structure (first column for first table) in database 108;
in response to determining that second SQL statement satisfies second criteria, rewriting said second SQL statement… at least by ([0015] “The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204. The mapping data for the at least one mapped dynamic property is then obtained, via step 206. This mapping data is used to translate the query to run against the database 108, via step 208.” [0019] “Since the query refers to A1, the query service 110 determines that the query pertains to at least one mapped dynamic property, via step 204. Using the translates the query so that the part pertaining to A1 is run against column C3 of the database 108, via step 208. In one implementation, the translation is performed by replacing the cast statement for A1 with column C3 of the database.”) and the rewriting of the first sql statement is the translating of the query upon determining that it pertains to at least one mapped dynamic properties;
Hongell, Manikutty, Fernando, Liu fail to disclose “…second SQL statement that projects said first column; … second SQL statement to project said first column; after compiling said second SQL statement, executing said second SQL statement thereby causing projecting of said first column”
However, Niu teaches the following limitations, …second SQL statement that projects said first column; …second SQL statement to project said first column at least by ([0199] “In actual implementation, in the case where a sensitive field exists in the “select” clause in “create table as select” and “insert into select” and a masking rule is configured for this field, two processing modes are provided in the present application to perform automatic masking conversion for such SQL and protect sensitive data of the derivation table” [0203] “For example, statement 1: create table stuff_1 as select * from stuff; statement 2: insert into table stuff_2 select * from stuff. Some fields in the stuff table contain sensitive fields and the masking rule is configured for these fields. After 
after compiling said second SQL statement, executing said second SQL statement thereby causing projecting of said first column at least by ([0203] “For example, statement 1: create table stuff_1 as select * from stuff; statement 2: insert into table stuff_2 select * from stuff. Some fields in the stuff table contain sensitive fields and the masking rule is configured for these fields. After statement 1 and statement 2 are executed, in mode 1, data in the created table stuff_1 is the original stuff data, data in the inserted table stuff_2 is the original stuff data, and masking conversion is performed according to the derivate masking rule when stuff_1 and stuff_2 are queried; in mode 2, data in the created table stuff_1 and the inserted table stuff_2 are both masked data of the stuff table”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Niu into the teaching of Hongell, Manikutty, Fernando, Liu because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hongell (US 2007/0203941) in view of Manikutty (US 2004/0220912) and Fernando (US 2020/0218702) and Liu (US 2011/0238709) and Niu (US 2020/0301917) and further in view of Potapov (US 2003/0212694).
As per claim 7, claim 6 is incorporated, Niu further discloses:
wherein executing said second SQL statement includes: projecting said first column for a particular row of said first table … at least by ([0203] “For example, statement 1: create table stuff_1 as select * from stuff; statement 2: insert into table stuff_2 select * from stuff. Some fields in the stuff table contain sensitive fields and the masking rule is configured for these fields.”).
Hongell, Manikutty, Fernando, Liu, Niu fail to disclose “…a particular row of said first table that does not include any key-value pair that represents said first column”
However, Potapov teaches the above limitation at least by ([0051] “This can be achieved in the Structured Query Language (SQL) by executing the statement " CREATE TABLE AS SELECT" with an order by clause.” [0039] and Fig. 1 describe and show table 100, which does not include any key-value pairs, 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Potapov into the teaching of Hongell, Manikutty, Fernando, Liu, Niu because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the performing of CTAS statements on tables that do not include any key-value pairs, as in Potapov, so that the system is able to execute the CTAS statements on rows that include data other than key-value pairs in order to avoid an error upon executing such statements on tables that include such data.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hongell (US 2007/0203941) in view of Manikutty (US 2004/0220912) and Fernando (US 2020/0218702) and further in view of Various (MySQL8.0 Reference Manual).
As per claim 8, claim 1 is incorporated, Hongell, Manikutty, Fernando fail to disclose “further including: receiving a second SQL statement that specifies to create a second table having copies columns of first table, wherein said second SQL statement projects said first column; in response to receiving said second SQL statement, creating said second table, wherein creating said second table includes defining said second column and copying column values of said first column to said second column”
However, Various teaches the above limitations at least by ([Pg. 1687, Sec. 13.1.16.5] “13.1.16.5 CREATE TABLE ... SELECT Syntax You can create one table from another by adding a SELECT statement at the end of the CREATE TABLE statement: CREATE TABLE new_tbl [AS] SELECT * FROM orig_tbl; MySQL creates new columns for all elements in the SELECT. For example:
mysql> CREATE TABLE test (a INT NOT NULL AUTO_INCREMENT,
-> PRIMARY KEY (a), KEY(b))
-> ENGINE=MyISAM SELECT b,c FROM test2;
This creates a MyISAM table with three columns, a, b, and c… For each row in table foo, a row is inserted in bar with the values from foo and default values for the new columns.
In a table resulting from CREATE TABLE ... SELECT, columns named only in the CREATE TABLE
part come first. Columns named in both parts or only in the SELECT part come after that. The data type
of SELECT columns can be overridden by also specifying the column in the CREATE TABLE part.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Various into the teaching of Hongell, Manikutty, Fernando because 
As per claim 9, claim 1 is incorporated, Hongell, Manikutty, Fernando fail to disclose “further including: receiving a second SQL statement that specifies to create a second table from the columns of said first table, wherein said second SQL statement specifies to create a copy of said first column as a second column a second column that is a dynamic column in said second table; in response to receiving said second SQL statement, creating said second column in said second table as a dynamic column”
However, Various teaches the above limitations at least by ([Pg. 1687, Sec. 13.1.16.5] “13.1.16.5 CREATE TABLE ... SELECT Syntax You can create one table from another by adding a SELECT statement at the end of the CREATE TABLE statement: CREATE TABLE new_tbl [AS] SELECT * FROM orig_tbl; MySQL creates new columns for all elements in the SELECT. For example:
mysql> CREATE TABLE test (a INT NOT NULL AUTO_INCREMENT,
-> PRIMARY KEY (a), KEY(b))
-> ENGINE=MyISAM SELECT b,c FROM test2;
the values from foo and default values for the new columns.
In a table resulting from CREATE TABLE ... SELECT, columns named only in the CREATE TABLE
part come first. Columns named in both parts or only in the SELECT part come after that. The data type
of SELECT columns can be overridden by also specifying the column in the CREATE TABLE part.”) and the column created as dynamic columns are the new columns for which default values are inserted.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Various into the teaching of Hongell, Manikutty, Fernando because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include creating dynamic columns during a execution of a CTAS statement as in Various so that the system is able to more efficiently copy tables using only one simple statement and allow for dynamic columns to account for changing schemas.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hongell (US 2007/0203941) in view of Manikutty (US 2004/0220912) and Fernando (US Liu (US 2016/0321375), herein referred to as “Liu 2”.
As per claim 10, claim 1 is incorporated, Hongell, Manikutty, Fernando fail to disclose “further including updating a data guide to add metadata describing said first column”
However, Liu 2 teaches the above limitation at least by ([0075] “FIG. 5 is a flow chart depicting a process for dynamically updating Data Guide 201. The process is illustrated in the context of the following scenario. A DBMS is inserting object N into a collection of JSON hierarchical data objects stored in a column of a database table, the column having a column data type of JSON. Data Guide 201 is maintained to describe the structure of the JSON hierarchical data objects in the column. A database dictionary of the DBMS associates the DATA GUIDE TREE 301 with the JSON column. DATA GUIDE TREE 301 is generated to update Data Guide 201”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Liu 2 into the teaching of Hongell, Manikutty, Fernando because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the updating of a data guide as in Liu 2 so that the system can track which columns are dynamic and newly-added dynamic columns can be easily accessed in the future.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hongell (US 2007/0203941) in view of Liu (US 2011/0238709).
Regarding claim 11, Hongell discloses:
One or more non-transitory computer-readable media storing sequences of instructions that, when executed by one or more processors, cause: a database management system ("DBMS") receiving a first SQL statement that specifies a … operation to a first column of a first table in a database managed by said DBMS at least by ([0015] “FIG. 2 is a flowchart illustrating a method for an object query on dynamic properties in accordance with one implementation. First, the query is obtained, via step 202. The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204.” [0017] “Assume that the employee class contains two static properties, P1 and P2, which are respectively mapped to column 1 (C1) and column 2 (C2) of the database 108 of a table structure in the database 108. Assume that the employee class also contains three dynamic properties, A1, A2, and A3. A1 is mapped to column 3 (C3), and A2 is mapped to column 4 (C4)”) and the query service 110, as shown in Fig. 1, is the DBMS while the first column of a first table in a database is the dynamic property, such as A1, mapped to a column, such as column 3, within a table structure in database 108;
in response to receiving said first SQL statement, said DBMS compiling said first SQL statement, wherein compiling said first SQL statement includes: determining that said first SQL statement satisfies first criteria, wherein said first criteria includes: said first column is undefined for said first table, said first table is defined as being enabled for dynamic schema columns at least by ([0004] ” Dynamic properties on the contrary are not defined in the class definition. Dynamic properties are typically used for customizing an application without changing the class definition…As with static properties, the dynamic properties may each be mapped to a table column in the database 108. Alternatively, one or more of the dynamic properties may be unmapped, and instead are stored in an overflow column.” [0015] “FIG. 2 is a flowchart illustrating a method for an object query on dynamic properties in accordance with one implementation. First, the query is obtained, via step 202. The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204.”) and the query service (DBMS) determines that at least part of the query pertains to at least one mapped dynamic property (said first column is undefined for said first table), such as dynamic property A1, which is mapped to column 1 (C1) of the table structure (first column for first table) in database 108, as aformentioned;
in response to determining that first SQL statement satisfies first criteria, rewriting said first SQL statement to cause said … operation to said first column at least by ([0015] “The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204. The mapping data for the at least one mapped dynamic property is then obtained, via step 206. This mapping data is used to translate the query to run determines that the query pertains to at least one mapped dynamic property, via step 204. Using the metadata: create object_view view1 signature(int P1,int P2,double A1,double A2) as select q1.C1,q1.C2,q1.C3,q1.C4 from eTable q1” [0020] “the query service 110 obtains the mapping data for A1, i.e., that A1 is mapped to C3, via step 206. The query service 110 then translates the query so that the part pertaining to A1 is run against column C3 of the database 108, via step 208. In one implementation, the translation is performed by replacing the cast statement for A1 with column C3 of the database.”) and the rewriting of the first sql statement is the translating of the query upon determining that it pertains to at least one mapped dynamic properties;
after compiling said first SQL statement, executing said first SQL statement thereby causing said … operation to be performed to said first column at least by ([0022] “This query is then executed. Since the translated query now refers to a column in the table, the query may be run against the table's class definition, and no methods are run on the instances of the objects. The make_object function which constructs object references is done by the query service 110.”).
Hongell fails to disclose “a change operation; said change operation”
	However, Liu teaches the above limitations at least by ([0036] “The data processing request submitted by the tenant might include, but not limited to, data insertion, data query, data update, data deletion, etc”).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Liu into the teaching of Hongell because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Hongell to further include statements that include change operations as in Liu in order to allow the system to be able to additionally handle DML statements in order to avoid potential errors.
As per claim 12, claim 11 is incorporated, Liu further discloses:
wherein said change operation is one of an INSERT and UPDATE at least by ([0036] “The data processing request submitted by the tenant might include, but not limited to, data insertion, data query, data update, data deletion, etc”).
As per claim 13, claim 11 is incorporated, Hongell fails to disclose “wherein rewriting said first SQL statement includes rewriting said first SQL statement to add a key-value pair to a second column that represents a column name and value of said first column”
However, Liu teaches the above limitation at least by ([0039] “if tenant 1 submits a data processing request for inserting a line of records after extending the “homeaddress” column in the original “employee” table, this request's SQL statement may look like Insert into employee (PersonID, EmployeeType, LastName, FirstName, homeaddress) values(1003, ‘Regular’, ‘Yang’, Matt', ‘Street 1, New York’). In step 304, a description file corresponding to this tenant is located according to the tenant's identity information, which is supposed to be 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Liu into the teaching of Hongell because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Hongell to further include the rewriting of statements in order to add key-value pairs to a column as in Liu so that the system is able to modify data within an extended column that would not otherwise be accessible without the parameter being passed as a function including the key-value pair.
As per claim 14, claim 13 is incorporated, Liu further discloses:
wherein: said key-value pair is stored within a Java Script Object Notation object, or said key-value pair is stored within an element that conforms to extensible Mark-up language at least by ([0022] “the extended field defined for the database table is a field of an extensible markup language (XML) type, and for this field of an XML type, a variety of description files may be used to verify the validity of XML data. According to another embodiment of the present invention, the extended field defined for the database table is a field of a Javascript object notation (hereinafter referred to as Json for short) type.”).
As per claim 15, claim 13 is incorporated, Liu further discloses:
wherein said second column is an invisible column created in response to said DBMS receiving a data definition language specifying to make said first table as a dynamic schema table at least by ([0020] “a request for extending a database table is received from a tenant. According to an embodiment of the present invention, the tenant's request for extending a database table may be an SQL statement like “ALTER TABLE employee ADD COLUMN homeaddress varchar(100).” In a multi-tenant system, it is possible that some tenants need to extend an original database table while others not, and tenants requesting extension may have varying requirements as to how many and which columns are extended.” [0023] Here, “homeaddress” indicates that the tenant wants to add a column named “homeaddress” to the table “employee,”” [0038]-[0039] describe that the extended column is not accessible (invisible) without first accessing a description file because the tenant is not aware of the extended columns in the backend) and the creating of the invisible .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hongell (US 2007/0203941) in view of Liu (US 2011/0238709) and further in view of Niu (US 2020/0301917).
As per claim 16, claim 13 is incorporated, Hongell further discloses:
said database management system receiving a second SQL statement… at least by ([0013] “The method uses the stored mapping data on the dynamic properties to translate the part of the query pertaining to the mapped dynamic properties such that they are run against the database. In this manner, queries on mapped dynamic properties are performed through pushdown rather than in object space. This increases the efficiency of the queries.” [0015] “FIG. 2 is a flowchart illustrating a method for an object query on dynamic properties in accordance with one implementation. First, the query is obtained, via step 202. The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204.”) and the query service 110, as shown in Fig. 1, is the DBMS which receives multiple queries to be performed on mapped dynamic properties; that is, the second SQL statement is any of the other SQL statements other than the first one;
in response to receiving said second SQL statement, said DBMS compiling said second SQL statement, wherein compiling said second SQL statement includes: determining that said second SQL statement satisfies second criteria, wherein said second criteria includes: said first column is undefined for said first table, said first table is defined as being enabled for dynamic schema columns at least by ([0004] ” Dynamic properties on the contrary are not defined in the class definition. Dynamic properties are typically used for customizing an application without changing the class definition…As with static properties, the dynamic properties may each be mapped to a table column in the database 108. Alternatively, one or more of the dynamic properties may be unmapped, and instead are stored in an overflow column.” [0015] “FIG. 2 is a flowchart illustrating a method for an object query on dynamic properties in accordance with one implementation. First, the query is obtained, via step 202. The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204.” [0017] “Assume that the employee class contains two static properties, P1 and P2, which are respectively mapped to column 1 (C1) and column 2 (C2) of the database 108 of a table structure in the database 108. Assume that the employee class also contains three dynamic properties, A1, A2, and A3. A1 is mapped to column 3 (C3), and A2 is mapped to column 4 (C4). However, A3 is unmapped and thus is stored in the overflow column.”) and the query service (DBMS) determines that at least part of the query pertains to at least one mapped dynamic property (said first column is undefined for said first table), such as property 1 which is mapped to column 1 (C1) of the table structure (first column for first table) in database 108;
in response to determining that second SQL statement satisfies second criteria, rewriting said second SQL statement… at least by ([0015] “The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204. The mapping data for the at least one mapped dynamic property is then obtained, via step 206. This mapping data is used to translate the query to run against the database 108, via step 208.” [0019] “Since the query refers to A1, the query service 110 determines that the query pertains to at least one mapped dynamic property, via step 204. Using the metadata: create object_view view1 signature(int P1,int P2,double A1,double A2) as select q1.C1,q1.C2,q1.C3,q1.C4 from eTable q1” [0020] “the query service 110 obtains the mapping data for A1, i.e., that A1 is mapped to C3, via step 206. The query service 110 then translates the query so that the part pertaining to A1 is run against column C3 of the database 108, via step 208. In one implementation, the translation is performed by replacing the cast statement for A1 with column C3 of the database.”) and the rewriting of the first sql statement is the translating of the query upon determining that it pertains to at least one mapped dynamic properties;
Hongell, Liu fail to disclose “…second SQL statement that projects said first column; … second SQL statement to project said first column; after compiling said second SQL statement, executing said second SQL statement thereby causing projecting of said first column”
However, Niu teaches the following limitations, …second SQL statement that projects said first column; …second SQL statement to project said first column at least by ([0199] “In actual implementation, in the case where a sensitive field exists in the “select” clause in “create table as select” and “insert into select” and a masking rule is configured for this field, two processing modes are provided in the present application to perform automatic masking conversion for such SQL and protect sensitive data of the derivation table” [0203] “For example, statement 1: create table stuff_1 as select * from stuff; statement 2: insert into table stuff_2 select * from stuff. Some fields in the stuff table contain sensitive fields and the masking rule is configured for these fields. After statement 1 and statement 2 are executed, in mode 1, data in the created table stuff_1 is the original stuff data, data in the inserted table stuff_2 is the original stuff data, and masking conversion is performed according to the derivate masking rule when stuff_1 and stuff_2 are queried; in mode 2, data in the created table stuff_1 and the inserted table stuff_2 are both masked data of the stuff table”) and the second SQL statement that projects said first column is the create table as select statement;
after compiling said second SQL statement, executing said second SQL statement thereby causing projecting of said first column at least by ([0203] “For example, statement 1: create table stuff_1 as select * from stuff; statement 2: insert into table stuff_2 select * from stuff. Some fields in the stuff table contain sensitive fields and the masking rule is configured for these fields. After statement 1 and statement 2 are executed, in mode 1, data in the created table stuff_1 is the original stuff data, data in the inserted table stuff_2 is the original stuff data, and masking conversion is performed according to the derivate 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Niu into the teaching of Hongell, Liu because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the rewriting of statements that project columns, such as the CTAS statements, as in Niu so that the system is able to execute the CTAS statements on dynamic columns that may not be defined in order to avoid an error upon receipt of such statements.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hongell (US 2007/0203941) in view of Liu (US 2011/0238709) and further in view of Niu (US 2020/0301917) and Potapov (US 2003/0212694).
As per claim 17, claim 16 is incorporated, Niu further discloses:
wherein executing said second SQL statement includes: projecting said first column for a particular row of said first table … at least by ([0203] “For example, statement 1: create table stuff_1 as select * from stuff; statement 2: insert into table stuff_2 select * from stuff. Some fields in the stuff table contain sensitive fields and the masking rule is configured for these fields.”).
Hongell, Liu, Niu fail to disclose “…a particular row of said first table that does not include any key-value pair that represents said first column”
However, Potapov teaches the above limitation at least by ([0051] “This can be achieved in the Structured Query Language (SQL) by executing the statement " CREATE TABLE AS SELECT" with an order by clause.” [0039] and Fig. 1 describe and show table 100, which does not include any key-value pairs, based on which a CTAS statement can executed) and the CTAS statement is executing on tables that do not include any key-value pair that represents a column, such as nulls and individual values such as those shown in table 100.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Potapov into the teaching of Hongell, Liu, Niu because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the performing of CTAS statements on tables that do not include any key-value pairs, as in Potapov, so that the system is able to execute the CTAS statements on rows that include data other than key-value pairs in order to avoid an error upon executing such statements on tables that include such data.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hongell (US 2007/0203941) in view of Liu (US 2011/0238709) and further in view of Various (MySQL8.0 Reference Manual).
As per claim 18, claim 11 is incorporated, Hongell, Liu fail to disclose “further including: receiving a second SQL statement that specifies to create a second table having copies columns of first table, wherein said second SQL statement projects said first column; in response to receiving said second SQL statement, creating said second table, wherein creating said second table includes defining said second column and copying column values of said first column to said second column”
However, Various teaches the above limitations at least by ([Pg. 1687, Sec. 13.1.16.5] “13.1.16.5 CREATE TABLE ... SELECT Syntax You can create one table from another by adding a SELECT statement at the end of the CREATE TABLE statement: CREATE TABLE new_tbl [AS] SELECT * FROM orig_tbl; MySQL creates new columns for all elements in the SELECT. For example:
mysql> CREATE TABLE test (a INT NOT NULL AUTO_INCREMENT,
-> PRIMARY KEY (a), KEY(b))
-> ENGINE=MyISAM SELECT b,c FROM test2;
This creates a MyISAM table with three columns, a, b, and c… For each row in table foo, a row is inserted in bar with the values from foo and default values for the new columns.
In a table resulting from CREATE TABLE ... SELECT, columns named only in the CREATE TABLE
part come first. Columns named in both parts or only in the SELECT part come after that. The data type

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Various into the teaching of Hongell, Liu because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include steps involved in executing CTAS statements as in Various so that the system is able to more efficiently copy tables using only one simple statement.
As per claim 19, claim 11 is incorporated, Hongell, Liu fail to disclose “further including: receiving a second SQL statement that specifies to create a second table from the columns of said first table, wherein said second SQL statement specifies to create a copy of said first column as a second column a second column that is a dynamic column in said second table; in response to receiving said second SQL statement, creating said second column in said second table as a dynamic column”
However, Various teaches the above limitations at least by ([Pg. 1687, Sec. 13.1.16.5] “13.1.16.5 CREATE TABLE ... SELECT Syntax You can create one table from another by adding a SELECT statement at the end of the CREATE TABLE statement: CREATE TABLE new_tbl [AS] SELECT * FROM orig_tbl; MySQL creates new columns for all elements in the SELECT. For example:

-> PRIMARY KEY (a), KEY(b))
-> ENGINE=MyISAM SELECT b,c FROM test2;
This creates a MyISAM table with three columns, a, b, and c… For each row in table foo, a row is inserted in bar with the values from foo and default values for the new columns.
In a table resulting from CREATE TABLE ... SELECT, columns named only in the CREATE TABLE
part come first. Columns named in both parts or only in the SELECT part come after that. The data type
of SELECT columns can be overridden by also specifying the column in the CREATE TABLE part.”) and the column created as dynamic columns are the new columns for which default values are inserted.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Various into the teaching of Hongell, Liu because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include creating dynamic columns during a execution of a CTAS statement as in Various so that the system is able to more efficiently copy tables using only one simple statement and allow for dynamic columns to account for changing schemas.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hongell (US 2007/020320941) in view of Liu (US 2011/0238709) and further in view of Liu (US 2016/0321375), herein referred to as “Liu 2”.
As per claim 20, claim 11 is incorporated, Hongell, Liu fail to disclose “further including updating a data guide to add metadata describing said first column”
However, Liu 2 teaches the above limitation at least by ([0075] “FIG. 5 is a flow chart depicting a process for dynamically updating Data Guide 201. The process is illustrated in the context of the following scenario. A DBMS is inserting object N into a collection of JSON hierarchical data objects stored in a column of a database table, the column having a column data type of JSON. Data Guide 201 is maintained to describe the structure of the JSON hierarchical data objects in the column. A database dictionary of the DBMS associates the DATA GUIDE TREE 301 with the JSON column. DATA GUIDE TREE 301 is generated to update Data Guide 201”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Liu 2 into the teaching of Hongell, Liu because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the updating of a data guide as in Liu 2 so that the system can track which columns are dynamic and newly-added dynamic columns can be easily accessed in the future.

Response to Arguments
The following is in response to the amendment filed on 11/09/21.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 103, on pg. 12, applicant argues that Liu teaches against a descriptor file being sent along with a DML statement.
In response to the preceding argument, examiner respectfully submits that, to reject claim 11, Liu was only relied upon to disclose “a/the change operation”, which is deficient in Hongell. Therefore, Liu would not need to disclose a descriptor file being sent along with a DML statement, as suggested by the applicant. Applicant appears to be arguing against the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	
Regarding 35 USC 103, on pg. 13, applicant argues that Liu fails to teach adding an extended field to a table in response to executing a DML statement.
In response to the preceding argument, examiner respectfully submits that, to reject claim 11, Liu was only relied upon to disclose “a/the change operation”, which is deficient in Hongell. Therefore, Liu would not need to disclose adding an extended field to a table in response to executing a DML statement, as suggested by the applicant. Applicant appears to be arguing against the references individually and one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding 35 USC 101, on pg. 13, applicant argues that the office has failed to allege a prima facie case under 101.
In response to the preceding argument, examiner respectfully submits that the examiner gave an example of the mental process steps performed in order to “compile” the SQL statements in the same manner by which they are described by applicant’s claimed invention. That is, the applicant’s invention merely implements these mental process steps using generic computing equipment. Therefore, the applicant has failed to set forth any reasoning as to why they believe that the claimed invention precludes these steps from being performed in the mind. Therefore, applicant’s statement that the office has failed to allege a prima facie case under 101 is unfounded.

Applicant’s further arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169